 In the Matter Of FIRESTONE TIRE AND RUBBER COMPANY, EMPLOYERandLODGE 1317, INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERCase No. 15-RC-48.-Decided November9, 1948DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board. The hearing officer'srulings made at the hearing are free from prejudi'ial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named below claim to represent employeesof the Employer.'3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks a unit composed of machinists, maintenancemechanics, and oilers employed at the Employer's Lake Charles,Louisiana, plant.The Employer and the Intervenor oppose the sever-ance of these employees from the present plant-wide unit, currentlyrepresented by the Intervenor.The Employer is engaged in the manufacture of synthetic rubberat its Lake Charles plant, the only plant involved in this proceeding.'Chairman Herzog and Members Houston and Gray.'Lake Charles Metal Trades Council, A. F. L, herein referred to as the Intervenor,intervened in the hearing.80 N. L.R. B. No. 42.208 FIRESTONE TIRE AND RUBBER COMPANY209Its plant operations fall into three main departments : production,maintenance, and service, each of which has a separate line of super-vision.Employees in the maintenance department, under the over-all su-pervision of a master mechanic, are charged with the maintenance ofthe plant and the plant equipment.They include electricians, pipefitters, boiler makers, machinists, maintenance mechanics, oilers, paint-ers,welders, carpenters, sheet metal workers, and instrument men.For purposes of immediate supervision, maintenance employees aredivided into several groups.Each group, under the direction of asupervisor, may embrace employees of one or more crafts or skills.The groups vary from time to time and from day to day. Thus, atthe time of the hearing, on the day shift, machinists, maintenancemechanics, and oilers were under one supervisor; 2 but the foremanof the second shift supervised mechanics, oilers, pipe fitters, electriciansand instrument men; and all maintenance employees on the third shiftand on all Saturday and Sunday shifts were under the commonsupervision of the production manager.Among the 89 employees in the maintenance department are 3machinists, 19 maintenance mechanics and 5 oilers, whom the Peti-tioner would sever from the plant-wide unit for bargaining purposes.The machinists operate lathes and other machine tools in the toolsection of the maintenance shop.They work, as do other craftsmen,entirely in the shop.The maintenance mechanics perform mechanicalrepairs on pumps, balers, and other operating machines.They dosome work in the maintenance shop, but most of their work is per-formed in the departments where the operating machines are located.One of the maintenance mechanics does the repair work on the auto-motive equipment.The oilers periodically oil and grease all operat-ing machinery.The machinists, mechanics, and oilers do no workother than that herein indicated, and do not interchange work withother employees or among themselves.The record contains no other specific evidence concerning the skill,training, or background of, or duties performed by, employees in theproposed unit.The three machinists may be craftsmen.The recorddoes not indicate that maintenance mechanics are craft employees.Oilers are not skilled workers.Machinists, maintenance mechanicsand oilers do not constitute a separate department or shop groupingtraditionally regarded as appropriate for separate bargaining. Itdoes not therefore appear that employees in the unit proposed forseverance have interests clearly severable from those of other main-8This group formerly included sheet metal workers and boilermakers. 210DECISIONS OF NATIONALLABOR RELATIONS BOARDtenance department employees who, with production workers, havecomprised a single contract unit represented by the Intervenor since1944.3Under these circumstances, we find that the proposed unitis inappropriate for purposes of collective bargaining 4 and we shall,therefore, dismiss the petition.ORDERUpon the basis of the entire record in the case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.3The Petitionerhas been aconstituentmemberof the Intervenor for a number ofyears.+ In view ofour dismissalof the petitionon this ground,we finditunnecessary todiscuss other issues raised in this proceeding.